        Case 1:21-cr-00068-TNM Document 45-1 Filed 04/28/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                      April 28, 2021

VIA ELECTRONIC MAIL

Shelli Peterson, Esq.
Assistant Federal Public Defender
625 Indiana Avenue, Suite 550
Washington D.C. 20004
Shelli_peterson@fd.org

Marina Medvin, Esq.
Medvin Law PLC
916 Prince Street
Alexandria, VA 22314
marina@medvinlaw.com


                      Re:     United States v. Jenny Cudd and Eliel Rosa
                              Case No. 21-cr-68
                              Discovery Production No. 3

Dear Counsel:

        In response to your request for discovery, and in the hopes of exploring a possible
resolution of this matter in the future, we write to memorialize the preliminary discovery that we
provided.

       The following materials were provided via USAfx on April 27, 2021:

           •    From the USAfx folder labeled “Cudd-Rosa Discovery Production 3” in subfolder
                labeled “BWC – Cudd Arrest”:
                    o Body worn camera video for LEO Sommer.
        Case 1:21-cr-00068-TNM Document 45-1 Filed 04/28/21 Page 2 of 3




       The following materials were provided via USAfx on April 28, 2021, in the folder
       labeled “Cudd-Rosa Discovery Production 3”:

           •   From the USAfx folder labeled, “BWC – Cudd Arrest”:
                  ▪ Body worn camera video for LEO Claire;
                  ▪ Body worn camera video for LEO Kozan;
                  ▪ Body worn camera video for LEO Smith;
                  ▪ Body worn camera video for LEO Lee.

           o From the USAfx folder labeled, “S42 Cudd Arrest Documents”:
                 ▪ 266O-EP-3367828_0000042.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000001_PDF-
                     A Locked.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000002.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000003.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000004.pdf;
                 ▪ 266O-EP-
                     3367828_0000042_1A0000032_0000005_PHYSICAL.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000006.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000007.pdf;
                 ▪ 266O-EP-3367828_0000042_1A0000032_0000008.pdf.

         We received a notification that counsel has already downloaded some of the materials for
this case from USAfx. To the extent you have not already done so, please download all of these
files as soon as possible from USAfx, as it is not a storage medium; rather, it is a file transfer
method. The folder and its contents will expire within 60 days. Please advise me immediately if
you have difficulty downloading the discovery folder. This early discovery is not a complete
production, but rather preliminary discovery.

       We anticipate producing more fulsome discovery. We have compiled a set of additional
materials for you, which are being processed and bates stamped. We will disclose those materials
as soon as processing is complete, subject to the previously entered Protective Order. Please
contact me if you have any issues accessing the information, and to confer regarding pretrial
discovery as provided in Fed. R. Crim. P. 16.1.

       If you have any questions, please feel free to contact me.

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              For the District of Columbia

                                        By:                  /s/
                                              AMANDA FRETTO
                                              D.C. Bar No. 1018284
                                              Assistant United States Attorney
                                                2
Case 1:21-cr-00068-TNM Document 45-1 Filed 04/28/21 Page 3 of 3




                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-7268
                            Amanda.Fretto@usdoj.gov




                               3
